NO. 12-09-00372-CV

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS
ROBERT L. CLARK,                                           '    APPEAL FROM THE 349TH
APPELLANT

V.                                                         '    JUDICIAL DISTRICT COURT OF

DANIEL D. COMBS, BETO I UNIT,
AND JOHN DOE 1, 2 & 3, ET AL.,                ' ANDERSON COUNTY, TEXAS
APPELLEES
                              MEMORANDUM OPINION
                                  PER CURIAM
     This pro se in forma pauperis appeal is being dismissed for failure to comply with
the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 42.3(c). The judgment in
this case was signed on October 13, 2009. Appellant, Robert L. Clark, timely filed a
notice of appeal that failed to contain the information required by Texas Rules of
Appellate Procedure 9.5 and 25.1(e), i.e., a certificate of service showing service on all
parties to the trial court's judgment.
         On November 10, 2009, Clark was notified pursuant to Texas Rule of Appellate
Procedure 37.1 that the notice of appeal was defective for failure to comply with rules 9.5
and 25.1(e). He was further notified that unless he filed an amended notice of appeal on
or before December 10, 2009, the appeal would be referred to the court for dismissal.
See TEX. R. APP. P. 42.3(c). The deadline for filing an amended notice of appeal has
passed, and Clark has not corrected his defective notice of appeal. Accordingly, the
appeal is dismissed for failure to comply with the Texas Rules of Appellate Procedure.
See TEX. R. APP. P. 42.3(c); Feist v. Berg, No. 12-04-00004-CV, 2004 WL 252785, at *1
(Tex. App.-Tyler Feb. 11, 2004, pet. denied); Feist v. Hubert, No. 12-03-00442-CV,
2004 WL 252285, at *1 (Tex. App.-Tyler Feb. 11, 2004, pet. denied).
Opinion delivered December 16, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.

                                                (PUBLISH)